DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and therefore claims 2-15) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states “the front wheels being kinematically connected to the steering handlebar” in line 8, is that the same as just saying connected?, the specification does not mention that a kinematic connection is a special type of connection. Examiner is unsure as to what applicant is trying to claim; a normal connection or a special type of connection. Additionally, the claim states “a steering bar kinematically connected to the handlebar” in lines 11-12, once again, Examiner is unsure as to what applicant is trying to claim; a normal connection or a special type of connection. Applicant is also reminded that claims 4 and 14 also mention a kinematical connection between two elements, claim 4 mentions it on lines 2 to 3 and claim 14 in line 3.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guizard (FR 2 836 447 A1). Guizard discloses a vehicle with at least one rear wheel (5a,5b), at least two front wheels (6a,6b), and
a handle bar all of which D1 has, nevertheless D1 also discloses a tilting vehicle see Fig. 4 and the Abstract) comprising:  at least one rear wheel (5a, 5b) at least two front steering wheels (6a, 6b), 
a handlebar (15), the front wheels (6a, 6b) being rotatable about respective lateral steering axes (See Fig. 3 - 7), according to lateral steering angles (implicit otherwise the system would not function), the handlebar (15) being rotatable according to a central steering angle ((3) about a central steering axis (see Fig. 4, not labeled), 
 the front wheels (6a, 6b) being kinematically connected ( see indefinite rejection above) to the steering handlebar (15) by transmission means (all mechanical connection/chain from handle bars to wheels) that realize a transmission ratio (T) defined by the ratio between the lateral steering angles (al, a2) and the central steering angle (fi),

 wherein, the transmission ratio (T) between the front wheels (6a, 6b) and the steering handlebar (15) is variable as the central steering angle ((3) of the handlebar (15) varies --{{the claim does not state that this transmission ratio T is always varying or that the ratio T must necessarily vary (proportionally) with the steering angle 3. it only states that the ratio must be capable of being varied as the steering angle B varies. Guizard does this via the slot 20 which changes the effective length of the central kinematic mechanism 14. see Fig. 7 of Guizard and Fig. 7 of the current application which show the exact same kinematic arrangement}}--, 
wherein the central kinematic mechanism (14) is shaped so as to vary the length of a central steering arm (20, in this case the "arm" is virtual and considered the distance between the column 13 and the connection point to the steering bar 12 (Fig. 7)) as the central steering angle (3) varies, and wherein said central kinematic mechanism (14) comprises a longitudinal hinge (17, see the Fig. and page 6, line 30 - page 7, line 19), which defines a longitudinal rotation axis (R) parallel to the central steering arm (20) so as to allow the rotation of the steering bar (12) about said longitudinal rotation axis (R) –{{If this rotation of the steering bar 12 were not possible the kinematic system of D1 would easily bind and transmit steering inputs from the wheels back to the handle bar (bump steer) which is undesirable}}--.
Regarding claim 2, wherein said transmission ratio (T) is maximum in proximity of a central position of the handlebar (15, see figure 3 as the central position is shown), for a null central steering angle, and decreases as the rotation of the handlebar (20) increases with 
Regarding claim 4, wherein said transmission means comprise two lateral steering supports (9a,9b), each connected to a corresponding front wheel (see figure 7), wherein the steering bar (12) is pivoted to said lateral steering supports in correspondence of lateral hinges (as the supports 9a and 9b are able to pivot), wherein the steering bar (12), in correspondence with a centreline (vertical line passing at the middle of bar 12, see figure 7), comprises a central hinge (14b) through which it is pivoted by means of a central kinematic mechanism (19) to a steering tube (18) rotatably connected to the handlebar (15).
Allowable Subject Matter
Claims 3 and 5-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611